Citation Nr: 1204470	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-21 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a right knee disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel




INTRODUCTION

The appellant had a period of Active Duty for Training (ACDUTRA) as a member of the United States Army Reserve from March 1964 to July 1964.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The case was previously remanded by the Board in July 2010 and July 2011 for further development.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

A current right knee disability is etiologically related to an injury during the appellant's active service.


CONCLUSION OF LAW

A right knee disability was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 510 , 5103A (West 2002) or 38 C.F.R. § 3.159 (2011) in regard to that issue. 
Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Arthritis is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The appellant contends he injured his right knee during basic training and he has continued to have problems with it since.  

A review of the appellant's service treatment records (STRs) are silent as to any complaints related to his right knee.  In what appears to be a periodic physical examination dated in October 1965, the appellant was noted to have an old right knee injury that occurred in basic training.  He denied current trouble, but it caused occasional stiffness.  

Post-service clinical records reflect private treatment at least as early as 1984.  The appellant was noted to have a history of right knee injuries, and was treated for a torn medial meniscus and traumatic arthritis.  The appellant's private treating physician stated in a March 1996 treatment note that his current right knee problems were related to an injury during basic training.  

Also of record are statements from the appellant's friends and family recalling his in-service injury and post-service complaints of right knee problems.  

In July 2010, the appellant's private treating physician sent a letter opining that the appellant's current right knee disability was attributable to his period of active duty.  The physician indicated that from the appellant's description, he likely had a ligament injury to the right knee when someone came down on it when it was flexed and in a slightly varus position.  He first saw the private physician in 1984, and the physician opined that it was not an acute injury and he most likely had a tear of the anterior cruciate ligament.  The physician opined that "[t]he persistent problems he had with his [right] knee from the time of that injury would be most compatible with that diagnosis."  The private physician further indicated that the appellant's symptoms were severe enough to require a meniscectomy, ligament reconstruction, and a diagnosis of fairly advanced degenerative changes in the right knee.  

The appellant was afforded a VA examination of the right knee in July 2010.  The examiner reviewed the claims file and noted the appellant's medical history regarding the right knee.  The appellant advised that during basic training, someone else fell on his right knee, and at that time, he heard his knee pop.  He stated that he had knee pain afterwards and sought treatment although the STRs do not show the alleged treatment.  Following physical examination of the appellant, the examiner diagnosed him as having degenerative joint disease of the right knee and a history of hemiarthroplasty of the medial joint compartment, meniscectomy, and ligament reconstruction.  The examiner opined that the appellant's current right knee disability was less likely than not related to his active service.  In so opining, the examiner noted that there is no evidence to show the appellant sought treatment for a right knee injury during service.  Additionally, there was no evidence showing continuous problems in the right knee since service.  

In July 2011, the appellant's private physician again submitted a letter.  He stated that if documentation existed showing that he did not have problems with the right knee prior to service, and had right knee problems noted upon discharge, than it would make it much more likely that the problems with his right knee resulted from the in service injury.  

The appellant's claims file was sent to the July 2010 VA examiner to provide an addendum opinion.  This examination occurred in August 2011.  The examiner reviewed the lay statements submitted by the appellant's friends and family.  The examiner indicated that he could not provide an opinion without resort to speculation, because these statements were based upon second hand accounts of the appellant's reports.  

Upon careful review of the evidence of record, the Board has determined that the evidence in favor of the appellant's claim is at least in equipoise with the evidence against the claim.  There are conflicting medical opinions of record, and there is also a VA examination report from the August 2011 examiner indicating that he could not provide an opinion without resorting to speculation.  

The Board has not found any negative opinion that is more persuasive or well-supported in fact than the July 2010 opinion from the appellant's treating physician.  Moreover, there is evidence that at an October 1965 military physical, the appellant had reported a right knee injury that occurred during basic training.  In addition, the appellant has credibly and competently reported that he has had right knee pain since service, and this was also corroborated by family and colleagues.  Thus, in consideration of both the positive and negative evidence of record, the Board will resolve all reasonable doubt in the appellant's favor, and conclude that the criteria for service connection for a right knee disability are met.  



ORDER

Service connection for a right knee disability is granted.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


